By including “meeting room” with theatres, arenas and exhibition halls, the Legislature apparently intended that there be something public about a meeting room, as there is with respect to a theatre, stadium or exhibition hall. In this case the tenant’s [appellant’s] space is being put to a private use rather than a public or semipublic use. This court in a ruling on the 1949 amendment in the ease of 1481 Broadway (Jorp. v. Maiden Lane Ballroom, (277 Aup. Div. 870) said as follows: “unless the space occupied by a tenant falls within the precise definitions of what is a place of public assembly the emergency rent law is applicable.” The Court of Appeals affirmed this holding in 302 Hew York 850. Determination unanimously reversed, with costs to the appellant in all courts and the judgment of the trial court dismissing landlord’s [respondent’s] petition and granting a final order for the tenant reinstated. Present — Peek, P. J., Dore, Cohn and Callahan, JJ.